Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Special Term properly granted the motion to withdraw by plaintiff’s counsel. Both plaintiff and defendant’s counsel were aware that the request would be made in open court (see CPLR 321, subd [b], par 2) and did not object to the relief sought. Special Term also properly directed defendant to pay plaintiff $1,000 in appraisal fees which were reasonable and necessary for the maintenance of plaintiff’s divorce action. Special *973Term erred, however, in awarding counsel fees. The undated, unsigned, and unsworn schedule of services submitted did not constitute the documentation required to support the award (see Baecher v Baecher, 80 AD2d 629, 630; cf. Durward v Durward, 92 AD2d 746). Counsel, of course, may make an application for an award of counsel fees on appropriate papers. (Appeal from order of Supreme Court, Niagara County, Bayger, J. — divorce — attorney’s fees.) Present — Dillon, P. J., Callahan, Doerr, Green and Moule, JJ.